Citation Nr: 1105421	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  93-07 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder, to include depression.

2.  Entitlement to service connection for schizophrenia.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1964 to August 
1966.

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 1991 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  
Subsequently, jurisdiction over the matter was transferred to the 
RO in San Juan, the Commonwealth of Puerto Rico.  

The Board notes that this claim has an extensive appellate 
history.  Following the original February 1991 decision by the 
RO, the Board, in February 1995, remanded the matter and, 
following additional development, issued a decision denying 
service connection for PTSD in November 1997.  However, the 
Veteran appealed, and the U.S. Court of Appeals for Veterans 
Claims (Court) vacated the Board's decision in December 1998 and 
remanded the matter.  Following another August 1999 Board remand, 
the Board denied the claim in a March 2002 decision, which was 
again appealed to the Court and was vacated and remanded for 
actions consistent with a February 2003 Joint Motion for Remand.  
The Board then issued another denial in a June 2004 decision.  
The June 2004 Board decision was again appealed to the Court, 
which remanded the matter in August 2005.  In reaction, the Board 
remanded the matter in February 2006 and, following the 
additional development, issued a July 2008 decision denying the 
Veteran's claim.  The Veteran again appealed, and the Court, most 
recently, vacated the Board's July 2008 decision in its July 2010 
Memorandum Decision.  

The Veteran testified before the Board in June 1992, as well as 
before the undersigned Veterans Law Judge in April 2008.  
Transcripts of the hearings are of record.

The Board acknowledges that the RO initially developed the 
Veteran's appeal as a claim solely for PTSD, but pursuant to the 
most recent July 2010 Memorandum Decision by the Court, the Board 
was directed to consider whether his appeal also encompassed a 
claim for a psychiatric disorder other than PTSD pursuant to 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curium order).  
As the claims file also contains medical evidence of a diagnosis 
of schizophrenia, to which the Veteran's psychiatric complaints 
may also be attributed, the issues have been recharacterized as 
shown on the first page of this decision.  

The Board further finds that, because the Court directed the 
Board to consider the issue of whether the Veteran may be 
entitled to service connection for a psychiatric disability other 
than PTSD, the Board has jurisdiction over the issue of 
entitlement to service connection for schizophrenia at this time.  
See 38 U.S.C.A. § 20.101(d) (indicating that the Board may 
address a question pertaining to its jurisdictional authority to 
review a particular case, including, whether the timeliness and 
adequacy of a document as a notice of disagreement, at any stage 
in a proceeding before it, regardless of whether the agency of 
original jurisdiction addressed such a question).

The issue of entitlement to service connection for schizophrenia 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDING OF FACT

The Veteran has a diagnosis of PTSD related to verified in-
service stressors.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for 
entitlement to service connection for PTSD have been met. 38 
U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.159, 3.304(f) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.  In this case, with 
regard to the Veteran's claim for PTSD, to include depression, 
the Board is granting in full the benefits sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and need not be further 
considered. 

Service Connection

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1110 
(West 2002).  Generally, the evidence must show:  (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 
Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2010).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately questioned. 
38 C.F.R. § 3.303(b) (2010).  Further, service connection may 
also be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).

In addition, certain chronic diseases, including psychoses, may 
be presumed to have been incurred or aggravated during service if 
they become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307, 3.309 (2010).

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As an initial matter, the Board notes that the provisions 
relating to the establishment of service connection for PTSD, 
found at 38 C.F.R. § 3.304(f), were amended, effective July 13, 
2008.  See 75 Fed. Reg. 39,843-01 (Jul. 13, 2010) and 75 Fed. 
Reg. 41,092-01 (Jul. 15, 2010) (effectuating a correction to the 
July 13, 2010 Federal Register).  As set forth in the Federal 
Register, the revised provisions of 38 C.F.R. § 3.304(f) were 
made effective July 13, 2010, and apply to any claim that "[w]as 
appealed to the Board before July 13, 2010 but has not been 
decided by the Board as of that date."  Id.  In addition, the 
amendment also applies to any claim "pending before VA on or 
after July 12, 2010 because the Court of Appeals for Veterans 
Claims (Veterans Court) vacated a Board decision on the 
application and remanded it for readjudication."  Because the 
Veteran's claim was remanded by the Court of Appeals for Veterans 
claims and therefore remained pending before VA after July 12, 
2010, the amended provisions of 38 C.F.R. § 3.304(f) are for 
consideration in this case.

In order to establish service connection for PTSD, the evidence 
of record must include a medical diagnosis of the condition in 
accordance with 38 C.F.R. 
§ 4.125(a) (stating that if a diagnoses of a mental disorder does 
not conform to DSM-IV or is not supported by findings in the 
examination report, the rating agency shall return the report to 
substantiate the diagnosis); a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2010).  

Generally, but not always, a veteran's lay testimony, by itself, 
will not be enough to establish the occurrence of the reported 
stressor.  Instead, the record must contain evidence that 
corroborates the Veteran's testimony as to the occurrence of the 
claimed stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d),(f); West v. Brown, 7 Vet. App. 70, 76 (1994).  
However, there are special considerations for PTSD claims 
predicated on a personal assault.  The pertinent regulation, 38 
C.F.R. § 3.304(f)(5), provides that PTSD based on a personal 
assault in service permits evidence from sources other than a 
veteran's service records, including evidence of behavior 
changes, which may corroborate his or her account of the stressor 
incident.  

Further, lay testimony alone may establish the occurrence of the 
claimed in-service stressor, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of service, in the following 
circumstances:  when a veteran was diagnosed with PTSD in service 
(38 C.F.R. § 3.304(f)(1)); when a veteran engaged in combat with 
the enemy (38 C.F.R. § 3.304(f)(2)); when a veteran experienced 
fear of hostile military or terrorist activity (38 C.F.R. § 
3.304(f)(3)); or when a veteran was a prisoner of war (38 C.F.R. 
§ 3.304(f)(4)).  38 C.F.R. § 3.304(f).

With regard to stressors related to fear of hostile military or 
terrorist activity, a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, must 
also confirm "that the claimed stressor is adequate to support a 
diagnosis of [PTSD] and that the veteran's symptoms are related 
to the claimed stressor."  38 C.F.R. § 3.304(f)(3).  
Additionally, "fear of hostile military or terrorist activity 
means that a veteran experienced, witnessed, or was confronted 
with an event or circumstance that involved actual or threatened 
death or serious injury, or a threat to the physical integrity of 
the veteran or others . . . and the veteran's response to the 
event or circumstance involved a psychological or 
psychophysiological state of fear, helplessness, or horror."  
Id. (emphasis added).  Examples such activity includes, but is 
not limited to, an actual or potential improvised explosive 
device, vehicle-imbedded explosive device, incoming artillery, 
rocket, or mortar fire, grenade, small arms fire, including 
suspected sniper fire, or an attack upon friendly military 
aircraft.  Id.

In this case, the Veteran maintains that his wartime experiences 
in Vietnam caused chronic PTSD.  The Board finds it significant 
that, although it was originally acknowledged that the Veteran 
had a diagnosis of PTSD, the RO initially denied his claim in 
February 1991 because it was determined that his combat-related 
stressors could not be verified.  During the lengthy appellate 
period, however, much development has been conducted and there is 
no question that the Veteran's reported stressors, to include 
being subject to sniper fire and witnessing a grenade explode and 
kill fellow servicemembers, have since been verified (see VA 
Memorandum of June 2007 following a search by the U.S. Army and 
Joint Services Records Research Center (JSRRC)).  Thus, his 
claimed stressors have been verified even though the PTSD 
regulations now allow a veteran's statements, alone, to be 
sufficient to establish the occurrence of stressors in several 
circumstances, such as the facts of this case, when a veteran was 
either engaged in combat or experienced fear of hostile military 
or terrorist activity.    

Because there is no question that the Veteran was exposed to 
verifiable stressful circumstances in Vietnam, the sole 
consideration for the Board at this juncture is whether the 
Veteran has a diagnosis of PTSD that is attributable to his 
claimed stressors.  However, during the course of the appeal, the 
Veteran had been afforded many psychological evaluations with 
inconsistent findings regarding whether the Veteran meets the 
DSM-IV criteria for a diagnosis of PTSD.  See December 1990 VA 
examination (PTSD, severe); July 1990 state disability evaluation 
(schizophrenia, chronic); September 1992 VA examination 
(unspecified mental disorder); April 1995 private psychological 
evaluation (PTSD); October 1995 VA examination (schizophrenia, 
undifferentiated type); July 2001 VA examination (malingering); 
August 2007 VA examination (deferred diagnosis); May 2009 private 
psychological evaluation (PTSD); and September 2009 VA 
examination (depression disorder, not otherwise specified).

It is the responsibility of the Board to assess the credibility 
and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  The probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of any 
evidence, the credibility and weight to be attached to medical 
opinions are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993).  The Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  However, the Board may not reject medical opinions based 
on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 
(1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991).

In this case, the Board finds no compelling reason to discount 
the rationale and findings of the medical evidence of record 
suggesting that the Veteran suffers from PTSD, based on a 
rational lack of credibility or probative value.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 
Vet. App. 22, 26 (1998).  In particular, the Board notes that the 
initial VA examination conducted in December 1990 clearly 
identified the primary diagnosis of PTSD as a result of the 
Veteran's combat-related stressors.  Significantly, not only did 
the December 1990 VA examiner assign a diagnosis of PTSD, but 
also assigned a DSM-IV identification code of 309.81.  To the 
extent that the December 1990 examiner was requested to offer an 
addendum in December 1999 to address his prior diagnosis, the 
Board notes that the examiner explained that his initial 
diagnosis was not warranted because "the lack of specific 
details of confirmed stressors (of combat) prevents a conclusion 
of causal nexus between his symptomatology and his combat 
experience."  However, this fact is not detrimental to the 
Veteran's claim.  In fact, it rather suggests that, if the 
stressors were verified (which JRSSC research later confirmed in 
subsequent years), the diagnosis of PTSD would be confirmed.  
Importantly, there is no indication that the VA examiner felt 
that the Veteran did not otherwise meet the DSM-IV criteria for a 
diagnosis of PTSD based on his demonstrated symptoms.  

In addition, several private psychological evaluations also note 
a diagnosis of PTSD.  In April 1995, a DSM-IV diagnosis of 309.81 
was again noted, and in a more recent May 2009 private 
evaluation, it was expressly noted that his diagnosis "based on 
DSM IV" was "Chronic Post Traumatic Stress, Severe Depression 
with Psychiatric Condition."  Importantly, the private 
psychological examiners conducted a thorough psychological 
evaluation, elicited a history of combat-related stressors, 
contemplated diagnoses using the DSM-VI criteria, and provided 
adequate analyses and explanations of the clinical findings 
rendered.  While the evidence is not unequivocal, it has 
nonetheless placed the record in relative equipoise.

Further inquiry could be undertaken with a view towards 
development of the claim so as to obtain yet another medical 
opinion.  However, under the benefit of the doubt rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon the 
issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also 
Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

Given the competent medical evidence of record suggesting that 
the Veteran has a diagnosis of PTSD related to his confirmed in-
service stressors, and notwithstanding the differing opinions of 
record as to the nature and etiology of his current psychological 
disorder, the Board resolves doubt in the Veteran's favor and 
finds that the evidence supports the establishment of service 
connection for PSTD.  As such, his service-connection claim is 
granted.


ORDER

Service connection for PTSD, to include depression, is granted.


REMAND

Unfortunately, with regard to the Veteran's claim for 
schizophrenia, the Board finds that additional development is 
required.  In this regard, the July 2010 Memorandum Decision of 
the U.S. Court of Appeals for Veterans claims expressly directed 
the Board to "decide, in light of Clemons, whether further 
development of the appellant's claim is required in order to 
address psychological problems other than PTSD.  Remand to the RO 
may thus be required."   See Memorandum Decision at p. 4.  

As stated above, the Board recognizes that in addition to a 
diagnosis of PTSD, the claims file also contains a diagnosis of 
schizophrenia.  As such, applying the principles of Clemons and 
following the directives of the July 2010 Memorandum Decision, 
the Veteran's claim also reasonably encompasses a claim for 
entitlement to service connection for schizophrenia.  However, 
the Veteran has only been provided with VCAA notice pertaining to 
his claim for PTSD and the specific regulations pertaining to the 
establishment of service connection for PTSD under 38 C.F.R. 
§ 3.304.  Significantly, he has not been provided with general 
notice on the basic elements of establishing a claim for service 
connection for an acquired psychiatric disorder other than PTSD, 
such as schizophrenia, under 38 C.F.R. § 3.303.  

As such, the Board finds that the case must be remanded so that a 
proper VCAA notice letter addressing the elements of service 
connection for a psychiatric disability other than PTSD can be 
sent to the Veteran.  See, generally, Kent v. Nicholson, 20 Vet. 
App. 1, 12 (2006) (observing that incomplete information can 
render a VCAA notice letter inadequate).

Accordingly, the case is REMANDED for the following actions:

1.  The RO shall provide the Veteran with a 
notice letter regarding his service-
connection claim for schizophrenia, which 
complies with the notification requirements 
of the VCAA.  Such letter should specifically 
advise the Veteran of the information and 
evidence needed to substantiate his service-
connection claim for an acquired psychiatric 
disorder other than PTSD.

2.   Thereafter, readjudicate the issue of 
entitlement to service connection for 
schizophrenia.  If the benefit sought on 
appeal is not granted, the RO must furnish a 
supplemental statement of the case, and the 
Veteran should be provided an opportunity to 
respond in accordance with applicable 
statutes and regulations.  The case should be 
returned to the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


